Case 3:18-cv-00220-DJH-CHL Document 21 Filed 05/13/19 Page 1 of 3 PagelD #: 150

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY
LOUISVILLE DIVISION
CASE NO. 3:18-cv-220-DJH

 

 

 

SOUTHERN FINANCIAL GROUP, LLC, (Judge David J. Hale)
Plaintiff,
VS.
ORDER GRANTING PLAINTIFF’S
CLAYTON E. STOESS, SR., et al., MOTION FOR SUMMARY
JUDGMENT
Defendants.

THIS CAUSE came to be heard upon the Motion for Summary Judgment [Doc. 19] (the
*“Motion”) of Plaintiff Southern Financial Group, LLC (“Plaintiff”), requesting pursuant to
Fed.R.Civ.P. 56 that the Court grant it summary judgment in its favor for the relief prayed for in
its Complaint herein. Upon reviewing the Motion, the pleadings, and the evidence submitted, the
Court finds that that there is no genuine issue as to any material fact, and Plaintiff is entitled to
judgment as a matter of law. Therefore, the Motion is well-taken and the same is GRANTED.

IT IS THEREFORE ORDERED that the Plaintiff is granted judgment against Defendant

Clayton E. Stoess, Sr. for the following:

 

 

 

Principal $1,216,988.96
Accrued Interest $84,492.44
TOTAL $1,301,481.40

 

 

 

 

plus regular interest that continues to accrue at the per diem rate of $141.70419 from April 2,
2018, plus any un-refunded portion of the cash bond the Plaintiff posted on behalf of the

Borrower for the benefit of the Oldham County, Kentucky Planning and Zoning Commission,

03457456-1
Case 3:18-cv-00220-DJH-CHL Document 21 Filed 05/13/19 Page 2 of 3 PagelD #: 151

plus fees and advances that continue to accrue, plus the Plaintiffs attorney fees and costs
accrued to date, and those which it will continue to accrue thereafter.
IT IS FURTHER ORDERED that that the Plaintiff is granted judgment against

Defendant Clayton E. Stoess, Jr. for the following:

 

 

 

 

 

Principal $1,216,988.96
Accrued Interest $84,492.44
TOTAL $1,301,481.40

 

 

plus regular interest that continues to accrue at the per diem rate of $141.70419 from April 2,
2018, plus any un-refunded portion of the cash bond the Plaintiff posted on behalf of the
Borrower for the benefit of the Oldham County, Kentucky Planning and Zoning Commission,
plus fees and advances that continue to accrue, plus the Plaintiffs attorney fees and costs
accrued to date, and those which it will continue to accrue thereafter.

IT IS FURTHER ORDERED that that the Plaintiff is granted judgment against

Defendant Betty Stoess for the following:

 

 

 

Principal $1,216,988.96
Accrued Interest $84,492.44
TOTAL $1,301,481.40

 

 

 

 

plus regular interest that continues to accrue at the per diem rate of $141.70419 from April 2,
2018, plus any un-refunded portion of the cash bond the Plaintiff posted on behalf of the
Borrower for the benefit of the Oldham County, Kentucky Planning and Zoning Commission,
plus fees and advances that continue to accrue, plus the Plaintiff's attorney fees and costs
accrued to date, and those which it will continue to accrue thereafter.

IT IS SO ORDERED.

The Court finds this is a final appealable order and there is no just cause for delay in its

entry.

03457456-1
Case 3:18-cv-00220-DJH-CHL Document 21 Filed 05/13/19 Page 3 of 3 PagelD #: 152

 

Date Judge David J. Hale

Submitted By:

/s/ Zachary D. Prendergast
Zachary D. Prendergast (92935)
Attorney for Plaintiff Southern
Financial Group, LLC
ROBBINS KELLY PATTERSON &
TUCKER

7 West Seventh Street, Suite 1400
Cincinnati, Ohio 45202-2417
Phone: (513) 721-3330

Fax: (513) 721-5001

E-Mail: zprendergast@rkpt.com

03457456-1
